Case 19-01327-hb       Doc 48      Filed 07/29/19 Entered 07/29/19 10:20:28       Desc Main
                                   Document      Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF SOUTH CAROLINA

In Re                                             Case No. -19-01327
       :
Travinia Italian Kitchen at Leesburg, LLC         Chapter 7

                              Debtor


                                       REPORT OF SALE

DATE OF SALE:      July 26, 2019

TYPE OF SALE:      Private

PROPERTY SOLD: the estate's interest in all scheduled assets of the Debtor except cash,
cash equivalents and any avoidance actions under the Bankruptcy Code (including actions under
11 U.S.C. §547 and 11 U.S.C. §548), to include, but not limited to all furniture, fixtures,
equipment, inventory, intellectual property, and leases

PURCHASER:       Bob MacDonald

PRICE: $250,000.00

SALES AGENT/AUCTIONEER/BROKER:                none

COMMISSION PAID ON SALE:            none

EXPENSES OF SALE: none

DEBTOR'S EXEMPTION: $ n/a

LIENS PAID FROM SALE PROCEEDS/ATTACHING TO PROCEEDS: Lease arrearage
$72,500.00; First Reliance Bank $125,000.00; and Reinhart Foodservice, LLC $15,000.00
(docket #33).

NET TO ESTATE:       $37,500.00 less $15,750.00 Trustee compensation equals $21,750.00

AMOUNT DISBURSED TO DATE/RETAINED BY TRUSTEE: $37,500.00


                                                  /s/John K. Fort
                                                  John K. Fort, Trustee
                                                  PO Box 789
                                                  Drayton, SC 29333
                                                  (864) 237-8284
   July 29, 2019
Spartanburg, South Carolina
